 


114 HR 1108 IH: Sports Bets Collection Tax Correction Act
U.S. House of Representatives
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1108 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2015 
Ms. Titus introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to exempt sports betting from the tax on authorized wagers. 
 
 
1.Short titleThis Act may be cited as the Sports Bets Collection Tax Correction Act. 2.Sports betting exempt from the excise tax on authorized wagers (a)In generalSection 4402 of the Internal Revenue Code of 1986 is amended by striking or at the end of paragraph (2), by striking the period at the end of paragraph (3) and inserting , or, and by adding at the end the following new paragraph: 
 
(4)Sports betting authorized under State lawOn any wager which is authorized under the law of the State in which accepted and which is placed with respect to any sporting event.. (b)Effective dateThe amendments made by this section shall apply to wagers placed after the date of the enactment of this Act. 
 
